CONFIDENTIAL

 

EXHIBIT 10.38

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.

 

October 24, 2018

Mr. Michael Chiang

Chief Executive Officer

Panion & BF Biotech, Inc.

16F No.3, Yuanqu St.

Nangang District

Taipei 115, Taiwan, ROC

 

Mr. John Butler

Chief Executive Officer

Akebia Therapeutics, Inc.

245 First Street

Cambridge, MA 02142

 

Dear Michael and John:

This Letter Agreement (“Letter Agreement”) sets forth the agreement between
Keryx Biopharmaceuticals, Inc. (“Keryx”), Panion & BF Biotech, Inc. (“Panion”)
and Akebia Therapeutics, Inc. (“Akebia”) (each, individually, a “Party” and
collectively, the “Parties”), pursuant to which the Parties agree to certain
terms related to the Amended and Restated License Agreement between Panion and
Keryx dated March 17, 2008, as amended on November 14, 2008 (the “License
Agreement”).   The effective date of this Letter Agreement is October 24, 2018
(the “Effective Date”).  All terms not defined herein shall have the meaning set
forth in the License Agreement.

 

The Parties hereby agree as follows:

 

a)

As of the Effective Date, Panion hereby rescinds any and all termination threats
or notices related to the License Agreement provided to Keryx prior to such
date, including without limitation the notices dated [**] and [**].  Panion, as
of the Effective Date, waives any and all rights it may have to terminate the
License Agreement pursuant to Section 12.3.1(a) based on any alleged breach by
Keryx of Section 7.2 of the License Agreement until the Amendment, as defined
below, is executed.  If the Amendment is executed, the Parties shall have those
termination rights set forth in the License Agreement as may be modified by the
Amendment.  

If the merger between Akebia and Keryx is not consummated, then Keryx and Panion
will fulfill the obligations set forth in this Letter Agreement and negotiate in
good faith an amendment to the License Agreement which shall include the terms
set forth in Attachment A to this Letter Agreement (the “Amendment”) within [**]
following the date the merger is formally abandoned; provided, however, that if
the merger is not consummated and the Amendment is not executed within such [**]
period, then the waiver set forth above shall expire.  

 

ActiveUS 172316334

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

b)

Keryx will pay Panion five hundred thousand United States dollars ($500,000)
within [**] after the Effective Date.

 

c)

The terms and conditions set out in paragraph (d) of this Letter Agreement shall
come into effect immediately following the closing of the merger contemplated in
the Agreement and Plan of Merger dated June 28, 2018, as amended on October 1,
2018 and as may be amended further from time to time, by and among Akebia, Alpha
Therapeutics Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Akebia, and Keryx (such closing date, the “Closing Date”).  All
other terms of this Letter Agreement, except for the terms set forth in
Attachment A, will come into effect as of the Effective Date.  

 

d)

Promptly following the Closing Date, Akebia and Panion shall negotiate in good
faith the Amendment which shall include the terms set forth in Attachment A to
this Letter Agreement and shall use commercially reasonable efforts to enter
into the Amendment within [**] following the Closing Date.

 

e)

Notwithstanding anything to the contrary in Section 9.1 of the License
Agreement, as of the Effective Date, Keryx shall have the sole right, but not
the obligation, to conduct any litigation against an ANDA filer or other
infringer of the Patent Rights in the Territory, as follows:  In the event that
Keryx or Panion becomes aware that a Compound or a Product being made, used or
sold by a third party infringes the Patent Rights licensed hereunder, such Party
shall promptly, but in any event within [**] of becoming aware of such
infringement, advise the other Party of all known facts and circumstances
relating thereto.  Keryx shall have the sole right, but not the obligation, to
enforce, at Keryx’s sole expense (including all costs, expenditures and
attorney’s fees), the Patent Rights licensed under the License Agreement against
infringement by any ANDA filer or other infringer in the Territory, and shall
have the sole right to control the prosecution of such legal action and make all
decisions with respect to such litigation, including the selection of outside
counsel.  Panion shall reasonably cooperate in any such enforcement and, if
necessary, join as a party therein, at the expense of Keryx.  Keryx shall have
the right to retain 100% of the proceeds of any such enforcement action. Subject
to any protective orders and Keryx’s confidentiality obligations to third
parties, Keryx will keep Panion timely and fully apprised of all pleadings,
motions, briefs and discovery requests, as well as all claims and defenses being
asserted, and all material strategic decisions in any infringement litigation
for Auryxia® (ferric citrate) and Fexeric® (ferric citrate).  The Amendment
shall include the language set forth in this paragraph (e) as well as additional
details as are customary for similar provisions in similar license agreements.  

 

f)

The Parties will agree on a regulatory plan for Fexeric® in Europe within four
(4) months after the Effective Date.  

 

g)

Except as expressly provided herein, no right, title, or interest is granted by
a Party to the other Parties in, to, or under any intellectual property or
tangible rights of such Party.  No license or other right is or shall be created
or granted hereunder by implication, estoppel, or otherwise.  All rights of a
Party not expressly granted by such Party to the other Parties under this Letter
Agreement are reserved by such Party and may be used by such Party for any
purpose.

2

 

ActiveUS 172316334

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

h)

This Letter Agreement is binding upon and inures to the benefit of the
Parties.  The Parties agree that their rights and obligations under this Letter
Agreement may not be transferred or assigned to a third party without the prior
written consent of the other Parties, except to an affiliate of such Party or to
a successor to all or substantially all of its business or assets relating to
this Letter Agreement, whether by operation of law, sale, merger, or
otherwise.  Any attempted assignment that is inconsistent with this paragraph
(h) shall be null and void ab initio.

 

i)

Each Party agrees to keep the terms of this Letter Agreement, as well as any
confidential or proprietary information disclosed by one Party to another Party
or the other Parties in connection with the transaction contemplated by this
Letter Agreement and negotiations related thereto, or any Party’s business
information, or other confidential or proprietary information relating to a
Party’s products and product candidates (“Confidential Information”),
confidential in accordance with the following:  Each Party will hold in
confidence any Confidential Information of the other Parties, not disclose any
such Confidential Information to third parties, and not copy or use such
Confidential Information other than to effect the intent of this Letter
Agreement (the “Purpose”).  Each Party will treat all Confidential Information
of the other Parties with the same degree of care as it accords to its own
Confidential Information, and no less than reasonable care.  Each Party will
only disclose Confidential Information of the other Parties to those of its
employees or consultants who have a need to know such Confidential Information
in connection with the Purpose and have previously agreed to keep it
confidential.  If a receiving Party is legally required to disclose any
Confidential Information, it will use its reasonable efforts to limit disclosure
and to obtain confidential treatment or a protective order and allow to the
fullest extent possible the disclosing Party to participate in the
proceeding.  If the receiving Party is nonetheless, under advice of legal
counsel, legally compelled, under applicable law, rule, regulation or rule of a
securities exchange, to disclose any Confidential Information, the receiving
Party may disclose such Confidential Information solely to the extent necessary
to comply with the legal requirement.  The foregoing obligations will not apply
to any Confidential Information which (as evidenced by contemporaneous
documentation):  (i) the receiving Party can demonstrate was in its rightful
possession free of any obligation of confidence prior to its first receipt from
the other Party, (ii) is publicly known through no fault of the receiving Party,
(iii) is obtained from a third party who had a right to disclose it without any
confidentiality obligations, or (iv) the receiving Party can show was
independently developed without access to any Confidential Information of the
other Party.

Furthermore, no Party will make any public announcement or otherwise disclose to
any third party the existence of this Letter Agreement or the fact that
discussions concerning the Amendment are taking place without the express
written consent of the other Parties, except to the extent such disclosure is
required by applicable law, rule or regulation, or rule of a securities
exchange.  

Notwithstanding anything to the contrary in this paragraph (i), each Party shall
have the right to disclose Confidential Information of the other Parties on a
“need to know basis” to their respective affiliates, potential and future
collaborators (including without limitation sublicensees), potential or actual
acquirers, merger partners, or assignees, potential or actual research and
development collaborators, subcontractors, investment bankers, investors,
lenders, or other potential financial partners, and their respective directors,
employees, contractors and agents, each of whom prior to disclosure must be
bound by obligations of nondisclosure and non-use no less restrictive than the
obligations set forth in this paragraph (i).

3

 

ActiveUS 172316334

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

j)

No delay, waiver, omission or forbearance on the part of any Party to exercise
any right, option, duty or power arising out of any breach or default by any
other Party of any of the terms, provisions or covenants hereof will constitute
a waiver by such Party of its rights to enforce any such right, option, duty or
power as against the other Parties, or its rights as to any subsequent breach or
default by the other Parties.

 

k)

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, exclusive of choice-of-law rules.  Any dispute
between the Parties arising from or relating to this Letter Agreement will be
determined exclusively by the United States District Court for the Southern
District of New York (and the appellate courts thereof), to whose jurisdiction
the Parties irrevocably consent; provided, however, if for any reason that Court
should lack jurisdiction over any such suit, the same shall be brought
exclusively in the New York State Supreme Court, New York County, to whose
jurisdiction the Parties irrevocably consent.

 

l)

This Letter Agreement constitutes the full understanding and entire agreement
among the Parties and supersedes any and all prior or contemporaneous oral or
written understandings and agreements with respect to the subject matter
hereof.  For the avoidance of doubt, the License Agreement shall remain in full
force and effect.  No terms, conditions, understandings, or agreements
purporting to modify, amend, waive or terminate this Letter Agreement, or any
provision hereof, shall be binding except by the execution of a writing
specified to be an explicit amendment to this Letter Agreement duly executed by
the authorized signatories of the Parties.  No modification, waiver,
termination, rescission, discharge or cancellation of any right or claim under
this Letter Agreement shall affect the right of any Party to enforce any other
claim or right hereunder.  This Letter Agreement may be executed in
counterparts, each of which shall constitute an original and all of which shall
together constitute a single agreement.  This Letter Agreement may be executed
and delivered electronically, including via PDF format, and upon such delivery
such electronic signature will be deemed to have the same effect as if the
original signature had been delivered to the other Parties.  The negotiation,
execution and performance of this Letter Agreement or the Amendment shall not
constitute, or be construed as, an admission of liability or infirmity of any
defense or claim whatsoever by any Party regarding the License Agreement, nor be
admissible as evidence thereof in any dispute among the Parties.

[Signature Page Follows]

 

4

 

ActiveUS 172316334

--------------------------------------------------------------------------------

CONFIDENTIAL

 

To agree that this Letter Agreement accurately reflects our mutual agreement,
please execute and return to me a copy of this Letter Agreement.

 

 

KERYX BIOPHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Jodie Morrison

 

Name:

Jodie Morrison

 

Title:

Interim Chief Executive Officer

 

 

Agreed to this    24             day of    October                       , 2018

 

PANION & BF BIOTECH, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Chiang

 

Name:

Michael Chiang

 

Title:

Executive President

 

 

 

Agreed to this _____ day of ________, 2018

 

AKEBIA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ John P. Butler

 

Name:

John P. Butler

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

AKEBIA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Jason A. Amello

 

Name:

Jason A. Amello

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

5

 

ActiveUS 172316334

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Attachment A

The following terms shall be included in the Amendment:

EU Joint Steering Committee:

The Parties will establish an EU Joint Steering Committee (the “JSC”), comprised
of Panion and Akebia representatives, which shall oversee the development and
commercialization of Fexeric® (ferric citrate) in Europe consistent with the
provisions in this Attachment A.  The JSC will have the following
responsibilities: (1) review and discuss a [**], (2) discuss and approve a [**],
and (3) review and discuss a plan [**].

Commercialization in Europe:

The Parties will use commercially reasonable efforts to agree on a
commercialization plan for Fexeric® in Europe, which will include partnering
with a third party, within [**] after the effective date of the Amendment,
provided that if, within such [**] time period, there is no agreed-upon plan,
Akebia, at its sole discretion, will either (1) launch Fexeric® in [**] in
Europe within the [**] following the expiration of such [**] period, (2) agree
to pay Panion a license maintenance fee, with no further obligation with respect
to the development or commercialization of Fexeric® in Europe, such fee to equal
$[**] for the first full calendar year after the effective date of the
Amendment, $[**] for the second full calendar year after the effective date of
the Amendment, and $[**] for each subsequent full calendar year after the
effective date of the Amendment, or (3) [**] on commercially reasonable terms to
be negotiated by the Parties.  If Akebia proceeds with option (3) above, Panion
will not be required to pay any upfront payment in connection with [**].

License to Keryx-Owned IP:

Akebia will provide Panion an exclusive license, with the right to sublicense
with Akebia’s prior consent (which shall not be unreasonably withheld or
delayed), under the Akebia/Keryx-owned patents covering Fexeric® to make, use,
sell, offer for sale and import Fexeric® in the following countries:  [**] in
the Asia-Pacific region, [**] (the “Panion Territory”).  In return, Panion will
pay Akebia a [**]% royalty on net sales of Fexeric® in the Panion Territory.  

Other:

The Amendment will contain such other terms and conditions as the Parties
reasonably deem appropriate.

These terms in this Attachment A are not legally binding and are for discussion
purposes only; they are expressly subject to the approval of each Party’s senior
management and/or Board of Directors.  

6

 

SWDocIDLocation